DETAILED ACTION

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Stephens et al. (US Pub: 2018/0103867 A1) do not teach Claim 1, “A system for assisting a worker in performing manufacturing tasks, the system comprising: an augmented-reality display system; a task-state sensing system for determining a state of a manufacturing task involving one or more physical objects; a physiological-state-sensing system for detecting a physiological state of the worker; and an electronic processing system; wherein: the electronic processing system is configured to determine a guidance setting for the worker from a detected physiological state of the worker; and the electronic processing system is configured to determine assistance information to display to the worker in dependence on the state of the manufacturing task involving the one or more physical objects and also in dependence on the determined guidance setting for the worker; and the augmented-reality display system is configured to display the determined assistance information to the worker in a controlled spatial relationship to the one or more physical objects.”; Claim 16, “A method of assisting a worker in performing a manufacturing task involving one or more physical objects, the method comprising: determining a state of the manufacturing task involving the one or more physical objects; detecting a physiological state of the worker; determining, on an electronic processing system, a guidance setting for the worker from the detected physiological state of the worker; the electronic processing system determining assistance information to display to the worker in dependence on the state of the manufacturing task involving the one or more physical objects and also in dependence on the determined guidance setting for the worker; and displaying the determined assistance information to the worker in a controlled spatial relationship to the one or more physical objects through an augmented-reality display device.”; Claim 17, “A system for assisting a worker in performing manufacturing tasks, the system comprising: an augmented-reality display system; a task-state sensing system for determining a state of a manufacturing task involving one or more physical objects; a memory for storing information representing a proficiency setting for the worker; and an electronic processing system; wherein: the electronic processing system is configured to determine assistance information to display to the worker in dependence on the state of the manufacturing task involving the one or more physical objects and also in dependence on a proficiency setting for the worker stored in the memory; and the augmented-reality display system is configured to display the determined assistance information to the worker in a controlled spatial relationship to the one or more physical objects.”; and Claim 27, “A method of assisting a worker in performing a manufacturing task involving one or more physical objects, the method comprising: determining a state of the manufacturing task involving the one or more physical objects; retrieving stored information representing a proficiency setting for the worker; determining, on an electronic processing system, assistance information to display to the worker in dependence on the state of the manufacturing task involving the one or more physical objects and also in dependence on the retrieved proficiency setting for the worker; and displaying the determined assistance information to the worker in a controlled spatial relationship to the one or more physical objects through an augmented-reality display system.”
Specifically, the prior art Stephen do not teach the physical object being tracked by the system for the user to be assisted based on the state of the manufacturing task (i.e. Stephen only uses virtual objects that represents articles being manufacture later in the form of a 3D printed objects).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Abelow (US Pub: 2012/0069131 A1) is cited to teach figure 1 embodiment which shows alternate reality representation of real physical object in the computing environments. The prior art Nugent et al. (US Pub: 2017/0019264 A1) is cited to teach figure 6-8 embodiments with a similar type of augmented reality manufacturing method that uses worker physical location to determine feedback parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 11, 2022.
   20140331791